In an action, inter alia, to recover damages for conversion, the plaintiffs *529appeal from an order of the Supreme Court, Nassau County (DiNoto, J.), dated March 9, 1999, which (1) denied their motion for summary judgment on the first, second, and fourth causes of action insofar as asserted against the defendants Richard Levin and Leonard Levin, and (2) granted the cross motion of the defendants Richard Levin, individually and as executor of the estate of Benjamin Levin, and Suzanne Rice and Steven Levin, as the personal representatives of the estate of Leonard Levin, for summary judgment dismissing the complaint insofar as asserted against those defendants.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the respondents’ cross motion for summary judgment dismissing the complaint. It is well settled that an inter vivos gift requires donative intent, delivery, and acceptance, which were not present in the instant case (see, Gruen v Gruen, 68 NY2d 48, 53; Chiaro v Chiaro, 213 AD2d 369, 370). Ritter, J. P., S. Miller, Friedmann and Florio, JJ., concur.